Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “”wherein size and/or shape of a cross-sectional surface” should be “wherein a size and/or a shape of a cross-section surface.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “and/or position of the at least one recess” should be “and/or a position of the at least one recess.”    Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “extends out of of the pressing surface” should be “extends out of the pressing surface.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “wherein thickness of the body” and “maximum depth of the at least one recess” should be “wherein a thickness of the body” and “a maximum depth of the at least one recess.”   Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “wherein depth” should be “wherein a depth.”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “wherein the recesses” should be “wherein the at least one recess.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/177711 to Fleischhauer.

In re Claim 1, Fleischhauer teaches a blade for machines for cutting elastic products into slices (see Fig. 3), the blade comprising: 
- a plate-shaped base body (see annotated Fig. 3, below) having a rear cutting surface (see annotated Fig. 3, below), which forms a part on a blade rear side of the plate-shaped base body (see annotated Fig. 3, below), and a front cutting surface (see annotated Fig. 3, below), which forms a part of a blade front side (see annotated Fig. 3, below), wherein the rear cutting surface and the front cutting surface meet in a cutting edge at a cutting angle (see annotated Fig. 3, below), wherein 
- the blade rear side  is curved outwards from a cutting plane defined by the cutting edge in a perpendicular direction thereto (Fig. 3, showing the rear side surface curved outwards away front the cutting edge);
- the rear cutting surface is positioned adjacent to a pressing surface on the blade rear side, and 

and/or 
 position of the at least one recess relative to the cutting edge varies in the direction of the cutting edge (the direction of the cutting edge was interpreted as moving from the axis of the rotating blade to the cutting edge – in Fleischhauer, #4, the continuous region of reduced material thickness, varies in depth/length along the direction from the axis of rotation to the cutting edge). 

In re Claim 2, Fleischhauer teaches wherein 3Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A92617the at least one recess comprises a groove extending primarily in the direction of the cutting edge (see Fig. 3). 
 
In re Claim 3, Fleischhauer teaches wherein the at least one recess is arranged in the pressing surface (#4 in Fleischhauer, Fig. 3, in the rear surface which is considered the pressing surface), and 
- extends out of of the pressing surface in a direction away from the cutting edge (as best understood, in view of Applicant’s disclosure, #4 in Fleischhauer reads on this) and/or - extends in the direction of the cutting edge at most to a beginning of the rear cutting surface (as best understood, in view of Applicant’s disclosure, #4 in Fleischhauer Fig. 3 reads on this).

In re Claim 4, Fleischhauer teaches wherein 
- either the cutting edge is endless (see Fig. 3), 
- or the cutting blade is a sickle blade and the cutting edge is a finite cutting edge deviating from a circular shape, wherein a distance of the finite cutting edge from a centre, which is also located in the cutting plane, increases continuously in a direction of extension of the finite cutting edge.  Fleischhauer does not teach this embodiment

In re Claim 6, Fleischhauer teaches wherein 
the size, shape and radial position of the cross-sectional surface of the at least one recess is constant along the direction of the cutting edge (see Fleischhauer, Fig. 3, showing the recess #4 consistent along the direction of the cutting edge in a 360 degree ordination).  

In re Claim 10, Fleischhauer teaches wherein - the at least one recess reaches the rear cutting surface at least over a part of an extension of the at least one recess as viewed from above on the pressing surface (as best understood, the recesses #4 in Fleischhauer reach the rear cutting surface as they are located on the rear cutting surface, in other words the recesses extend over the rear cutting surface – the claims were examined as best understood).  

In re Claim 11, Fleischhauer teaches wherein 


In re Claim 19, Fleischhauer teaches wherein the clearance angle increases or decreases continuously in one direction (as you extend from the center of the blade, and arrive at the edge of recess #4, in Fig. 3, the angle increases and then as you extend past and through the recess #4 in Fig. 3, and arrive at the second edge, closer to the blade edge, the angle decreases).  

Claims 1, 5, 7-8, 10, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0135926 to Weber. 

In re Claim 1, Weber teaches a blade for machines for cutting elastic products into slices (see Figs. 1-6), the blade comprising: 
- a plate-shaped base body (see e.g., Fig.5, #10) having a rear cutting surface (surface illustrated in Fig. 5), which forms a part on a blade rear side of the plate-shaped base body and a front cutting surface (surface opposite the surface illustrated in Fig. 5), which forms a part of a blade front side, wherein the rear cutting surface and the front cutting surface meet in a cutting edge at a cutting angle (see Fig. 5, #14, cutting edge), wherein 

- the rear cutting surface is positioned adjacent to a pressing surface on the blade rear side (the surface between the cutting edge area and the axial hole is considered the pressing surface in Figs. 5-6), and 
- at least one recess (see Fig. 5, #19) is formed in the blade rear side, wherein size and/or shape of a cross-sectional surface of the at least one recess transverse to the cutting plane varies in a direction of the cutting edge (the length and width of formations #19 provide a varied “depth” or in other words a varied size or shape, when viewed from the “back” of the blade – see Figs. 5-6), 
and/or 
 position of the at least one recess relative to the cutting edge varies in the direction of the cutting edge (the direction of the cutting edge was interpreted as moving from the axis of the rotating blade to the cutting edge – in Weber, #19, Figs. 5-6, varies in length and with along the direction from the axis of rotation to the cutting edge). 

In re Claim 5, Weber teaches wherein 
- the at least one recess extends only along a part of a length of the cutting edge (one of #19 only extends part of a length along #17/#14), 4Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A92617 
- in the case of a finite cutting edge, the at least one recess ends at a distance before a beginning and/or before an end of the cutting edge (recess #19, in Figs. 5-6, ends at a distance before a beginning and/or before an end of the cutting edge).  

In re Claim 7, Weber teaches wherein 
- a cross section of the at least one recess changes continuously in terms of size and/or shape and/or radial position along the direction of the cutting edge (see Figs. 5-6, showing #19 changing continuously in terms of size and/or shape and/or radial position along the direction of the cutting edge). 

In re Claim 8, Weber teaches wherein the at least one recess comprises several recesses arranged one behind the other in the direction of the cutting edge (see Figs. 5-6).  

In re Claim 10, Weber teaches wherein - the at least one recess reaches the rear cutting surface at least over a part of an extension of the at least one recess as viewed from above on the pressing surface (as best understood, the recesses #19 in Weber reach the rear cutting surface as they are located on the rear cutting surface, in other words the recesses extend over the rear cutting surface – the claims were examined as best understood).  

In re Claim 12, Weber teaches wherein - the at least one recess reaches the rear cutting surface at least over a part of an extension of the at least one recess as viewed from above on the pressing surface (see Fig. 5 showing the recess #19 extending over all of the rear cutting surface).




    PNG
    media_image1.png
    514
    609
    media_image1.png
    Greyscale


In re Claim 16, Weber teaches a method of using the cutting blade according to claim 1 in a slicer (see discussion above in re Claim 1, ad Para. 0002-0004), wherein 
the speed of the cutting blade in use 7Serial No : (6 890.636l1y. Dk1. No. \1UL.TJO108PL S A 92617 
- is at least 500 rpm, and/or 

  
In re Claim 17, Weber teaches wherein radial width of the at least one recess continuously increases along the direction of the cutting edge (see Figs. 5-6, showing the width of the recesses #19 getting wider as they extend out towards the edge).  

In re Claim 18, Weber teaches wherein the recesses are either of identical design or are continuously varied in size and/or shape and/or radial position in the direction of the cutting edge (see Figs. 5-6, teaching the recesses #19 varied in size / shape and radial position).  

In re Claim 20, Weber teaches wherein the width of the at least one recess is at least 50% of the width of the pressing surface (see annotated Fig. 5, above showing a recess taking up 100 percent of the pressing surface).

Claims 1-5, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0021487 to Dickover.

In re Claim 1, Dickover teaches a blade for machines for cutting elastic products into slices (see Figs. 4-6), the blade comprising: 
- a plate-shaped base body having a rear cutting surface (see Figs. 5-6, surface illustrated in Fig. 5), which forms a part on a blade rear side of the plate-shaped base 
- the blade rear side is curved outwards from a cutting plane defined by the cutting edge in a perpendicular direction thereto (see Fig. 3)
- the rear cutting surface is positioned adjacent to a pressing surface on the blade rear side (see Fig. 6, surface extending from edge #217c to the center of the blade), and 
- at least one recess (see Fig. 6 #230) is formed in the blade rear side, wherein size and/or shape of a cross-sectional surface of the at least one recess transverse to the cutting plane varies in a direction of the cutting edge (the recess #230 gets narrower as you move from the edge of the blade #217c towards the center of the blade), 
and/or 
 position of the at least one recess relative to the cutting edge varies in the direction of the cutting edge (the width of the recess #230 varies as you extend towards the center of the blade). 

In re Claim 2, Dickover teaches wherein 3Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A92617the at least one recess comprises a groove extending primarily in the direction of the cutting edge (see Fig. 6). 
 

- extends out of of the pressing surface in a direction away from the cutting edge  (#217 extends in the pressing surface and extends from the edge toward the center of the blade – see Figs. 5-6) and/or - extends in the direction of the cutting edge at most to a beginning of the rear cutting surface (see Figs. 5-6).

In re Claim 4, Dickover teaches wherein 
- either the cutting edge is endless, (Dickover does not teach this embodiment)
- or the cutting blade is a sickle blade (see Figs. 4-6) and the cutting edge is a finite cutting edge deviating from a circular shape (see Figs.4-6), wherein a distance of the finite cutting edge from a centre, which is also located in the cutting plane, increases continuously in a direction of extension of the finite cutting edge (see Fig. 5).  

In re Claim 5, Dickover teaches wherein 
- the at least one recess extends only along a part of a length of the cutting edge (see e.g., Fig. 5), 4Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A92617 
- in the case of a finite cutting edge, the at least one recess ends at a distance before a beginning and/or before an end of the cutting edge (one of the middle recess #230 is located before the beginning and before the end of the blade edge).  
	
In re Clam 14, Dickover teaches a cutting device (see Fig. 1) for automatically cutting strand-shaped elastic products in to slices, the cutting device comprising:

- a product receipt attached to the base frame (see Fig. 2, structure on which clamps #205 are located in which the work piece moves down to the blade), and 
- the blade according to claim 1 (see Figs. 4-6)mounted so as to be rotatable about an axis of rotation, the blade being arranged with  the rear side facing away from the product receipt.  

In re Claim 15, Dickover teaches wherein 
- the cutting edge, which deviates from a circular shape (see Figs. 3-6), lies in the cutting plane which extends perpendicular to the axis of rotation, and 
- a distance of the cutting edge from the axis of rotation in a circumferential direction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/177711 to Fleischhauer in view of US2019/0299479 to Supe-Dienes.  



In re Claim 10, Fleischhauer does not teach wherein depth of the at least one recess is at most 20 % a thickness of the blade at an end of the pressing surface facing away from the cutting edge.  However, Supe-Dienes teaches that it is old and well known to provide a cutting blade wherein a tapering thickness is between 0.5 mm and 1.0 mm (see Para. 0011) and a thickness of between 1mm and 5mm (see Para. 0012).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a thickness of the body of 5.0mm and a tapering thickness of 0.5 or 1.0mm, both of which are less than 20 percent of 5.0 mm.  Doing so would provide a blade that is not breakable and can be reground (see Para. 0009).  

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO2014/177711 to Fleischhauer in view of US 2006/0021487 to Dickover. 

In re Clam 14, Fleischhauer teaches the blade for automatically cutting strand-shaped elastic products in to slices, the cutting device comprising: - a base frame (see Fleischhauer, Pg. 2, ll. 22-25 teaching a machine for scaling food products that rotates the blade), the blade according to claim 1 (see Fleischhauer, Fig. 3) mounted so as to be rotatable about an axis of rotation (the blade rotates about an axis).  Fleischhauer does not illustrate a product receipt attached to the base frame, and the blade being arranged with the rear side facing away from the product receipt.  However, Dickover teaches that it is known to provide a product receipt (see Fig. 2, structure on which clamps #205 are located in which the work piece moves down to the blade) and the blade being arranged with the rear side (see Dickover, Fig. 3, #210), facing away from the product receipt (see Fig. 3, #217a).  In the same field of invention, blades for cutting food articles, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the blade of Fleischhauer on the machine disclosed in Dickover.  Doing so is the substitution of one know machine for another known machine in order to cut the food article (see MPEP 2143, I, B).  Doing so would provide a blade that reduces distortion and deviation of the slicer, thereby preserving the shape of the cutting edge and high accuracy cutting is performed (see Fleischhauer, Pg. 2, ll. 13-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724